Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 06/02/2022.
Claims 1-6 and 11-26 are pending.

Response to Arguments
Applicant’s arguments filed, with respect to the rejection of Claims 12-20 under 35 USC 103, have been fully considered and are persuasive. The independent Claim 12 have been amended to include additional claim limitations that are allowable over the previously cited prior art. Therefore, the rejection of Claim 12 and the dependent Claims 13-20 under 35 USC 103, have been withdrawn.
Applicant's arguments filed, with respect to the rejection of Claims 1-4, 11-15 and 19-21 under nonstatutory double patenting over the Claims 1, 3, 9 and 15 of U.S. Patent No. 10,735,612, have been fully considered but they are not persuasive.
The applicant argues that the independent Claims 1, 3, 9 and 15 of U.S. Patent No. 10,735,612 fails to teach or suggest “a display to display an authentication screen that enables a user to input information to identify  a user when the function is selected by the user on another screen function screen).
In response, the examiner points out that Claims 1, 3, 9 and 15 of U.S. Patent No. 10,735,612 include the limitations for limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function. The claims from the current application and that of U.S. Patent No. 10,735,612 provide the process of authenticating a user when the user makes a selection on the function selection screen. The additional limitation for displaying an authentication screen for enabling a user to input identification information would not make the claims from the current application patentably distinct from the identified claims of U.S. Patent No. 10,735,612.
Note: Upon further review of one of the cited prior art from the previous office action, Maeda et al. (US Pub. 2012/0167201 A1), the examiner found that this prior art teaches displaying an authentication screen when a user selects a function on a function selection screen to enable the user to enter identification information to use the selected function (see Fig.4 (S13), paragraph [0076], displaying login screen for user authentication).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-15 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 9 and 15 of U.S. Patent No. 10,735,612. Although the claims at issue are not identical, they are not patentably distinct from each other.
A comparison of the claims from the current application and U.S. Patent No. 10,735,612 is shown below.
Current Application
U.S. Patent No. 10,735,612
1. An information processing apparatus, comprising:

a display;

a power supply unit; and

one or more controllers including one or more processors and one or more memories,

the one or more controllers being configured to:

(1) cause the display to display a function
selection screen that enables a user to select a
function,

(2) cause the display to display an authentication
screen that enables a user to input information to identify a user when the function is selected by a
user on the function selection screen, and

(3) cause the power supply unit to supply power
to a predetermined hardware to be used for
performing the selected function when the user
is authorized to use the selected function.
1. A multifunction apparatus, comprising:
a display unit;

and a control unit that includes one or more
memories and one or more processors;

wherein the control unit causes the display unit
to display a selection screen for selecting a
function from among a plurality of functions,

determines whether or not a user is authorized
to use the function selected by the user on the
selection screen,

turns on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function,

wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,

and performs the selected function in accordance
with an instruction for performing the selected
function.
11. A control method of an information
processing apparatus, comprising:

displaying a function selection screen that
enables a user to select a function;

displaying an authentication screen that enables
a user to input information identifying the user
when the function is selected by the user
on the function selection screen; and

supplying power to a predetermined hardware to
be used to perform the selected function when the user is authorized to use the selected function.
9. A method for controlling a multi-function
apparatus, comprising:

displaying a selection screen for selecting a
function from among a plurality of functions;

and determining whether or not a user is
authorized to use the function selected by the
user on the selection screen,

turning on one or more of devices corresponding
to the selected function when it is determined
that the user is authorized to use the selected
function,

wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,

and performing the selected function in accordance with an instruction for performing
the selected function.
12. An information processing apparatus,
comprising:

a display; and

one or more controllers including one or more processors and one or more memories,

and configured to (1) cause the display to display a function selection screen for selecting a function, (2) cause the display to display an authentication screen that enables a user to input information to identify the user when the function is selected by the user on the function selection screen (3) determine whether or not the user is authorized to use the function selected by a user on the function selection screen and (4) cause the power supply unit to supply power to a predetermined hardware to be used for selecting the selected function if it is determined that the user is authorized to use the function selected by the user on the function selection screen, cause the power supply unit not to supply power to a predetermined hardware to be used for performing the selected function if it is determined that the user is not authorized to use the function selected by the user on the function selection screen.
1. A multifunction apparatus, comprising:

a display unit;
and a control unit that includes one or more
memories and one or more processors;

wherein the control unit causes the display unit
to display a selection screen for selecting a
function from among a plurality of functions,

determines whether or not a user is authorized
to use the function selected by the user on the
selection screen,

turns on one or more devices corresponding to
the selected function when it is determined that
the user is authorized to use the selected
function,

wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,

and performs the selected function in accordance
with an instruction for performing the selected
function.
21. A control method of the information
processing apparatus comprising:

displaying a function selection screen for
selecting a function;

displaying an authentication screen that enables a user to input information to identify the user when the function is selected by the user on the function selection screen;

determining whether or not a user is authorized
to use the function selected by a user on the
function selection screen; and

suppling power to a predetermined hardware by a power supply unit to be used to perform the selected function if it is determined that the user is authorized to use the function selected by the user on the function selection screen,

and not supplying the power to the predetermined hardware by the power supply unit if it is determined that the user is not authorized to use the function selected by the user on the function selection screen.
9. A method for controlling a multi-function
apparatus, comprising:

displaying a selection screen for selecting a
function from among a plurality of functions;

and determining whether or not a user is
authorized to use the function selected by the
user on the selection screen,

turning on one or more of devices corresponding
to the selected function when it is determined
that the user is authorized to use the selected
function,

wherein the one or more devices is not turned on
when it is determined that the user is not
authorized to use the selected function,

and performing the selected function in
accordance with an instruction for performing
the selected function.


Regarding Claim 1, Claim 1 of U.S. Patent No. 10,735,612 is similar to Claim 1 of the current application, except that Claim 1 of the application includes a controller configured to cause the display to display an authentication screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen and a power unit that supplies power to the predetermined hardware.
Claim 1 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function. Both claims provide the process of authenticating a user when the user makes a selection on the function selection screen. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 2, Claim 3 of U.S. Patent No. 10,735,612 is similar to Claim 2 of the current application.
Regarding Claim 3, Claim 1 of U.S. Patent No. 10,735,612 includes the limitation of Claim 3 of the application.
Regarding Claim 4, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 11, Claim 9 of U.S. Patent No. 10,735,612 is similar to Claim 11 of the current application, except that Claim 11 of the application includes a step for displaying an authentication screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen, and supplying power to the predetermined hardware.
Claim 9 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function. Both claims provide the process of authenticating a user when the user makes a selection on the function selection screen. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 12, Claim 1 of U.S. Patent No. 10,735,612 is similar to Claim 12 of the current
application, except that Claim 12 of the current application includes a controller configured to cause the display to display an authentication screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen and a power unit that supplies power to the predetermined hardware.
Claim 1 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function. Both claims provide the process of authenticating a user when the user makes a selection on the function selection screen. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 13, Claim 15 of U.S. Patent No. 10,735,612 is similar to Claim 12 of the current application.
Regarding Claim 14, Claim 1 of U.S. Patent No. 10,735,612 includes the limitation of Claim 14 of the application.
Regarding Claim 15, the rationale provided for the rejection of Claim 12 is incorporated herein.
Regarding Claim 19, the rationale provided for the rejection of Claim 12 is incorporated herein.
Regarding Claim 20, the rationale provided for the rejection of Claim 12 is incorporated herein.
Regarding Claim 21, Claim 9 of U.S. Patent No. 10,735,612 is similar to Claim 21 of the current application, except that Claim 21 of the application includes a step for displaying an authentication screen that enables a user to input information to identify a user when the function is selected by a user on the function selection screen, and supplying power to the predetermined hardware.
Claim 9 of U.S. Patent No. 10,735,612, however, includes limitations for determining whether or not a user is authorized to use the function selected by the user on the selection screen, and turning on one or more devices corresponding to the selected function when it is determined that the user is authorized to use the selected function. Both claims provide the process of authenticating a user when the user makes a selection on the function selection screen. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 22, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 23, Claim 5 of U.S. Patent No. 10,735,612 is similar to Claim 23 of the current
application.
Regarding Claim 24, Claim 5 of U.S. Patent No. 10,735,612 is similar to Claim 24 of the current
application.
Regarding Claim 25, Claim 5 of U.S. Patent No. 10,735,612 is similar to Claim 25 of the current
application.
Regarding Claim 26, Claim 6 of U.S. Patent No. 10,735,612 is similar to Claim 26 of the current
application.
Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 of U.S. Patent No. 10,735,612 in view of Uruma (US Pub. 2006/0007469 A1).
Regarding Claim 5, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 1 of the current application but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for utilizing the user information stored on an IC card as user authentication information.
Uruma, however, teaches using the information stored on an IC card as user identification information (see paragraph [0147]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to utilize information stored on an IC card as user authentication information. The motivation would be to use a tangible and portable device to authenticate a user.
Regarding Claim 16, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 12 of the current application but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for utilizing the user information stored on an IC card as user authentication information.
Uruma, however, teaches using the information stored on an IC card as user identification information (see paragraph [0147]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to utilize information stored on an IC card as user authentication information. The motivation would be to use a tangible and portable device to authenticate a user.
Claims 6, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 of U.S. Patent No. 10,735,612 in view of Maeda et al. (US Pub. 2012/0167201 A1).
Regarding Claim 6, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 1 of the current application but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for displaying an input field for a user name and a password.
Maeda, however, teaches a login screen for enabling a user to enter a user name and password (see paragraph [0085]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the apparatus of Claim 1 a display screen with input field for a user name and a password. The motivation would be to enable a user to enter the user authentication information via a display screen.
Regarding Claim 17, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 12 of the current application but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for displaying an input field for a user name and a password.
Maeda, however, teaches a login screen for enabling a user to enter a user name and password (see paragraph [0085]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the apparatus of Claim 12 a display screen with input field for a user name and a password. The motivation would be to enable a user to enter the user authentication information via a display screen.
Regarding Claim 18, Claim 1 of U.S. Patent No. 10,735,612 teaches a similar concept as Claim 12 of the current application but Claim 1 of U.S. Patent No. 10,735,612 does not include the limitation for displaying an authentication screen to prompt for information to identify a user when a function is selected.
Maeda, however, teaches displaying an authentication screen to prompt for information to identify a user when a function is selected (see paragraph [0085]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the apparatus of Claim 12 a display screen configured to display an authentication screen to prompt for information to identify a user when a function is selected. The motivation would be to enable a user to provide authentication information when specific functions of the multifunction device is selected by the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672